This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allendorph (US 2016/0217774) in view of Suenaga et al. (JP 201-031848).
With respect to claim 6, Allendorph discloses the claimed music instrument mute body except that he is silent no ether the circuit board is configured to transmit the sounds and frequencies wirelessly to other technologically remote devices. Allendorph discloses a music instrument mute body 104 that attaches to a music instrument 100 and/or position in close proximity that includes 
a microphone 408 and circuit board (the substrate holding microcontroller 402, ADS 404, and DAC 406 as shown in Fig. 4 of Allendorph); 
a central processing unit (CPU) microcontroller 402 which connected to the microphone 408 and circuit board which is configured to capture analog sound from instruments (Allendorph, paragraph [0048]). 
Suenaga et al. teach s similar device including a mute body 10E and a microphone 20E (as shown in Fig. 11A of Suenaga et al.). Suenaga et al. further teach a wireless transmitter that transmits sounds and frequencies from the instrument  to other technologically remote devices (see bottom of pg. 9 of the machine translation of Suenaga et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Suenaga et al. with the system disclosed by Allendorph for the advantage of allowing a user to listen to the sound output by the mute body headphones without requiring cumbersome wires (see Suenaga et al., outlined section of pg. 7 of the machine translation). 
	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]

	Claim Objections
Claims 1-5 are objected to because of the following informalities:  
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
	Claim 1 is objected to because it includes an extraneous period at the end of line 6. 
	
In claim 1, line 4 “the . . . mouth” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus, if a structure such as “mouth” exists in the claim, Applicant must first recite in the claims that there is “a mouth” before referring to “the mouth” or “said mouth.” 
In claim 1, line 7, “the posterior end portion “ has no antecedent basis in the claims. 
In claim 1, line 8, it appears that --the-- should be inserted before “microphone” for proper grammar. 
In claim 1, line 10, it appears that “and” should actually be --an-- for proper grammar. 
In claim 4, line 1, “the knobs” has no antecedent basis in the claims. 
In claim 4, line 2, “the shutter” has no antecedent basis in the claims. 
In claim 4, line 2, “the corresponding holes” has no antecedent basis in the claims. 
In claim 4, line 2, “the outer tubes” have no antecedent basis in the claims. 
In claim 5, line 1, “an acoustically design inner chamber’ appears to be a double recitation of “an acoustically designed internal chamber” as recited in claim 1. This objection could be overcome by replacing the above language with --the acoustically designed internal chamber-- in claim 5. 
In claim 11, line 2, “the device” has no antecedent basis in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “and/or vocal mute system.” This language is new matter because it is not supported by the application as originally filed (on 11/1/2020). Applicant introduced this language in the substitute specification and claims which were not filed until 4/8/2021. 
Similarly claim 6 recites “top capture analog sound from instruments and voices.” This language is new matter because it is not supported by the application as originally filed (on 11/1/2020). Applicant introduced this language in the substitute specification and claims which were not filed until 4/8/2021.
In claim 4, line 1, “the knobs” has no support in the application as originally filed. 
In claim 10, line 2, “sensor” has no support in the application as originally filed. 
In claim 11, line 1, “battery charger” has no support in the application as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble (the introductory statement of the claim) is confusing. Applicant recites “and/or vocal mute system, body and device.” However, it is not clear what exactly these structures are. 
In claim 1, lines 1-2, Applicant recites “that includes but is not limited to.” This language is unclear in a claim. The purpose of a claim is to place limits on the subject matter that is protected by a patent. Applicant could overcome this rejection by replacing the phrase with  
--comprising:--. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP §2111.03).
	In claim 1, line 4, “the body or mouth” is unclear since Applicant has previously recited a body of the instrument and a mute body. Applicant could overcome this rejection by specifying which body is being referred to. 
	In claim 1, line 5, “the body” has a similar problem. 
	In claim 1, line 10, it appears that there is language missing in the phrase, “to receive and analog signal from the microphone to digital signals.” For purposes of expediting examination, the examiner is interpreting this phrase as, --to receive an analog signal from the microphone and to convert the analog signal to a digital signal.--
	Claims 2-5 and 7-11 are directed to “A music instrument mute body” while parent claim 1 is directed to “An integrated intelligent music instrument and/or vocal mute system, body, and device.” With certain exceptions, the preamble of dependent claims should be directed to the same subject matter as the preamble of the independent claims (note, the preamble is the opening language of the claim.)
	In claim 5, line 1, “whereas consists” appears to be missing language. Also, the examiner would like to make sure Applicant is aware that the term “consists” has special meaning in patent claim language. The term “consists” is considered “closed language.” This means that the claim excludes any element, step, or ingredient not specified in the claim. Claim 5 could be rewritten to overcome this rejection and restrictive language as follows: 
--5.	The integrated intelligent musical instrument and mute system according to claim 3, wherein said acoustically designed internal chamber of the mute body is configured to facilitate dampening, cancellation, and/or increasing of intensity of sound emitted from the musical instrument.--
	Claim 7 appears to be a double recitation of that which is already recited in claim 1. That is, claim 1 already recites a circuit board, a CPU, and FFTA which is interpreted as “fast Fourier transform accelerator.” 
	In claim 9, is vague and indefinite because Applicant recites that the Bluetooth and Wi-Fi modules are configured to send and receive data using a USP (interpreted as USB) module and port to other devices. However, Bluetooth and Wi-Fi are wireless transmission methods while a USB port is interpreted as a wired method for transmitting data. Thus, it is not clear how Bluetooth and Wi-Fi modules are configured to send data across wired connections. Correction and/or clarification is required. 

Priority
Applicant’s claim to priority in the Application Data Sheet is improper. The noted provisional application was filed on 1/18/2019 and not 11/1/2020 as indicated on the Application Data Sheet. Since the instant application was filed on 11/1/20, the provisional application had already expired by the time Applicant filed the instant application. Thus, priority to the provisional application is not provided. 
Applicant’s claim to priority in the first sentence of his specification is improper. It is noted that the cited application 15/005,914, is not a provisional application as stated by Applicant. Furthermore, there are no common inventors with the cited application and the instant application. Finally, copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application.

Specification
The amendments filed 1/8/2021 and 4/8/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Incorporation of application no. 15/005,914 at the beginning of the specification. 
Any reference to “voice” or “voices” throughout the specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: 
On page 1, paragraph 5 of the specification. Applicant refers to US Patent Publication No. 9,251,744 B4.” However, US Patent No 9,251,744” appears entirely unrelated to Applicant’s description. It appears that Applicant was actually referring to --US Patent No. 9,251,774 B2.--  
Page 2, paragraph 3 of the specification has a similar problem. 
Appropriate correction is required.

	
Drawings
The drawings filed on 5/11/2021 are objected because the figures do not have satisfactory reproduction characteristics. The below sections of 37 CFR 1.84 detail some of the standards for drawings: 
(l)    Character of lines, numbers, and letters.  All drawings must be made by a
process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

Figs. 1A, 2A, 2A, 3A, and 3B do not have adequately solid, clean, black lines. It appears the submitted drawings may be photocopies of drawings including color in which the color did not reproduce well in black and white. Note, except under special situations, black and white line drawings are required. 
All the reference numbers are improperly enclosed within outlines (i.e. rectangles). 
	All the figures labels are improperly enclosed within outlines (i.e. rectangles). 
	Additionally, the figure labels for Figures 5A and 5B should be placed below the entire drawings (i.e. outside of the large rectangle that encloses the Figure). Or, alternatively, the large rectangle in Figures 5A and 5B could be removed. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 102, 200-206, 300-304, and 400.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
The following claims 12-20 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

12. (new) 	An integrated intelligent music instrument and mute system comprising:
a mute body that is positioned or affixed within a bell, horn or body of a musical instrument or in close proximity to a bell, horn or body of a musical instrument, the mute body having a posterior end portion that is furthest away from a mouthpiece of the musical instrument when the mute body is being used,
wherein the mute body configured to be positioned at a proximal end portion of the musical instrument where a sound that is emitted from the musical instrument produces a highest intensity volume or loudness,
wherein the mute body is configured to at least partially occlude or be placed within the bell, horn, or body of the musical instrument;
an acoustically designed internal chamber disposed within the mute body;
a microphone positioned within the acoustically designed internal chamber and at the posterior end portion of the mute body and configured to capture analog sound produced by the bell, horn, or musical instrument and convert send analog sound into an analog signal; 
a circuit board including a DSP, FFTA, and CPU microcontroller disposed within the acoustically designed internal chamber and at the posterior end portion of the mute body,
wherein the microcontroller is configured to receive said analog signal from the microphone and covert the analog signal to a digital signal for streaming; and
a Bluetooth transmitter and a Wi-Fi transmitter each configured to send the digital signal to external technological devices, components, or systems.

13. (new)	The integrated intelligent musical instrument and mute system according to claim 12, wherein the mute body is partially conical. 

14. (new) 	The integrated intelligent musical instrument and mute system according to claim 12, further comprising: 
	an element for attaching the mute body to the musical instrument, wherein the element comprises at least one of felt, plastic, rubber stops and/or a rotatable ring configured to provide a friction fit, an interference fit, or a negative pressure fit between the mute body and the musical instrument. 

15. (new) 	The integrated intelligent musical instrument and mute system according to claim 14, further comprising: 
a rear casing located on the posterior end portion of the mute body; 
outer tubes with respective openings at one end of the outer tubes disposed within the mute body; and 
a rotatable shutter located adjacent the openings of the outer tubes, wherein the rotatable shutter is selectively positionable to open or close the openings of the outer tube thereby facilitating dampening, cancellation, and/or increased intensity or volume of sound emitted from the musical instrument. 

16. (new)	The integrated intelligent musical instrument and mute system according to claim 14, wherein said acoustically designed internal chamber of the mute body is configured to facilitate dampening, cancellation, and/or increasing of intensity of sound emitted from the musical instrument.

17. (new) 	The integrated intelligent musical instrument and mute system according to claim 12, wherein the Bluetooth and Wi-Fi transmitters are configured to both send and receive data to and from said external technological devices, components, or systems across high-speed networks.

18. (new) 	The integrated intelligent musical instrument and mute system according to claim 12, further comprising: 
a USB module and port connected to the CPU microcontroller and configured to send and receive data to and from said external technological devices, components, or systems. 

19. (new) 	The integrated intelligent musical instrument and mute system according to claim 12, further comprising:
	a sound image localization filter; 
	a global positioning system; and
a geographic information system module.  

20. (new) 	The integrated intelligent musical instrument and mute system according to claim 12, further comprising:
		a battery which is configured to supply electricity to said system. 

The following is a statement of reasons for the indication of allowable subject matter:  
Proposed claims 12-20 are allowable primarily for the system including an acoustically designed internal chamber disposed within the mute body; a microphone positioned within the acoustically designed internal chamber and at the posterior end portion of the mute body and configured to capture analog sound produced by the bell, horn, or musical instrument and convert send analog sound into an analog signal; a circuit board including an FFTA  disposed within the acoustically designed internal chamber and at the posterior end portion of the mute body, and a Bluetooth transmitter and a Wi-Fi transmitter each configured to send the digital signal to external technological devices, components, or systems.

	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinoda et al. is cited to show an example of a mute body including a microphone and a circuit board 30. However, the circuit board 30 is located outside the mute body. Hamanaga et al. is cited to show exam example of a mute body including a microphone and a circuit board, however, it is not clear from the disclosure where the circuit board is located. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 14, 2022